
	

113 S274 IS: Children Eating Well Act
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 274
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To strengthen nutrition education for elementary school
		  and secondary school students to promote healthy eating choices through
		  developmentally appropriate lessons and activities integrated into the school
		  day.
	
	
		1.Short titleThis Act may be cited as the
			 Children Eating Well
			 Act or the CHEW
			 Act.
		2.DefinitionsIn this Act:
			(1)ESEA
			 termsThe terms elementary school, local
			 educational agency, secondary school, and State
			 educational agency have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Programs to
			 promote healthy eating and nutrition educationThe term
			 programs to promote healthy eating and nutrition education—
				(A)means programs
			 that—
					(i)increase a
			 student's ability to recognize, choose, and consume healthy foods;
					(ii)comprehensively
			 reflect the number of influences on healthy eating that impact a
			 student;
					(iii)provide the
			 education a student will need to make healthy eating decisions as an adult;
			 and
					(iv)use—
						(I)nutritional
			 materials and methods that are scientifically sound and developmentally
			 appropriate; and
						(II)nutritional
			 materials that are supported by the most recent Dietary Guidelines for
			 Americans published under section 301 of the National Nutrition Monitoring and
			 Related Research Act of 1990 (7 U.S.C. 5341); and
						(B)includes
			 professional development programs for teachers, school staff, and food service
			 workers to allow them to teach healthy eating and nutrition effectively and to
			 promote a healthy school culture.
				3.Programs to
			 promote healthy eating and nutrition education
			(a)Local
			 educational agency requirements
				(1)In
			 generalEach local educational agency that receives assistance
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.) shall, as a condition of receiving such
			 assistance—
					(A)develop and
			 implement programs to promote healthy eating and nutrition education for all
			 schools served by the local educational agency, which may include—
						(i)integrating
			 programs to promote healthy eating and nutrition education into various times
			 of the school day and locations within schools;
						(ii)the use and
			 distribution of educational materials, lessons, programs, and other activities
			 that emphasize—
							(I)knowledge and
			 appreciation of a variety of healthy foods, particularly fresh fruits and
			 vegetables;
							(II)a balanced
			 approach to a healthy diet and lifestyle;
							(III)the integration
			 of healthy eating with physical activity to maximize health; and
							(iii)a
			 variety of healthy eating and wellness activities that improve student
			 knowledge and skills related to healthy eating and nutrition and do not
			 emphasize child weight or weight loss; and
						(B)periodically
			 monitor schools’ efforts in improving nutrition understanding and healthy
			 eating among students.
					(2)DevelopmentA
			 local educational agency subject to paragraph (1) shall consult multiple
			 viewpoints in developing and implementing programs to promote healthy eating
			 and nutrition education, which may include—
					(A)consulting with
			 families, students, school officials, and other interested community members in
			 order to develop programs to promote healthy eating and nutrition
			 education;
					(B)working with
			 organizations with nutrition education expertise, such as institutions of
			 higher education, hospitals, cooperative extension offices, State and local
			 health departments, the Society for Nutrition Education and Behavior, community
			 organizations, farm groups, and others, for guidance in developing the programs
			 to promote healthy eating and nutrition education and for assistance in
			 implementing and evaluating such programs;
					(C)working with
			 applicable government authorities, including Team Nutrition of the Food and
			 Nutrition Service of the Department of Agriculture and State agencies
			 delivering services under the nutrition education and obesity prevention grant
			 program established under section 28 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2036a), for technical assistance in designing programs to promote
			 healthy eating and nutrition education for the schools;
					(D)working with
			 district and school wellness councils or other school health advisory groups in
			 developing, implementing, and evaluating programs to promote healthy eating and
			 nutrition education;
					(E)integrating
			 programs to promote healthy eating and nutrition education with the local
			 school wellness policy required under section 9A of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758b); and
					(F)providing
			 professional development that includes nutrition education to staff members of
			 the local educational agency.
					(b)State
			 requirementsEach State educational agency receiving assistance
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.) shall submit to the Secretary of Education a periodic
			 report regarding programs to promote healthy eating and nutrition education in
			 the State that includes a summary of the nutrition education monitoring data
			 collected from each local educational agency under subsection (a)(1)(B).
			(c)Task
			 forceThe Secretary of Education, Secretary of Agriculture, and
			 the Secretary of Health and Human Services shall establish an inter-agency task
			 force to review nutrition education curricula and recommend effective nutrition
			 education programs for elementary schools and secondary schools.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2014
			 through 2019.
			
